Citation Nr: 1129529	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-47 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right hand nerve impairment.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision, by the Winston-Salem, North Carolina RO, which denied the Veteran's attempt to reopen a previously denied claim of entitlement to service connection for right hand nerve impairment; that rating action also denied service connection for hearing loss.  

On August 30, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.  The Veteran submitted additional evidence for which he has provided a waiver of RO review under 38 C.F.R. § 20.1304 (2010).  

(The decision below addresses the Veteran's claim to reopen.  The underlying issue of service connection and the claim of service connection for hearing loss are addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  In a decision dated in June 2007, the RO denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for nerve damage affecting the right hand.  The Veteran did not appeal.  

2.  The evidence associated with the record since the June 2007 rating decision is relevant and probative of the issue at hand, raising a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the final June 2007 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for right hand nerve impairment is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

By regulation, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The record indicates that the Veteran entered active duty in August 1978; the enlistment examination was negative for any problems involving the right hand.  The service treatment records (STRs) show that, on August 31, 1978, the Veteran was seen with complaints of a painful right hand for the previous two days; he believed a blister that had become infected.  Following an examination of the right hand, the assessment was an infected blister with calloused area.  On September 15, 1978, the Veteran was again seen for the blister of the right hand.  The assessment was an infected blister.  A treatment note dated October 11, 1978, indicates that the Veteran was 2 weeks postop on the right hand, and was complaining of numbness of the 3rd and 4th fingers.  It was noted that the right hand was much less swollen; the wound was dry and healing well.  The remainder of the service medical records is negative for treatment or complaints regarding the right hand.  A disposition form, dated in June 1982, indicates that the Veteran's medical records had been reviewed and it was determined that a medical examination for separation was not required.  However, a June 23, 1982 medical record indicates that the Veteran was undergoing outprocessing, and it was noted that he had no medical problems.  

Post-service treatment records, dated in the 1980s and the 1990s, including VA as well as private treatment records, show that the Veteran received treatment for the right hand.  Specifically, in January 1983, the Veteran was seen at Lincoln Community Health Center with complaints of numbness in the right hand; he reported problems with the hand for which he had surgery while in the military.  No pertinent diagnosis was noted; the Veteran was prescribed Tylenol.  The Veteran was again seen in May 1984, at which time it was reported that the Veteran had subjective complaints of right hand swelling and pain.  He was to be seen by a neurosurgeon and was apprehensive about this appointment.  These records did not include a diagnosis or report a history.  

The Veteran's initial claim for service connection for nerve damage in the right hand (VA Form 21-526) was received in June 2000.  Submitted in support of the claim were private treatment reports dated from several providers, including Lincoln Community Health Center, Durham Regional Hospital, Duke University Medical Center, Kaiser Permanente, and Triangle Orthopedic Associates, dated from June 1989 to July 2001.  

The records indicate that the Veteran underwent a private evaluation in April 1999.  He had a history of hypertension for the past seven years.  He complained that his left arm was falling asleep.  During a clinical visit in September 1999, the Veteran complained of three episodes of numbness of the left arm and leg over the past week.  The assessment was transient ischemic attacks associated with transient left-sided numbness.  In November 1999, the Veteran underwent a private neurological evaluation.  His current problems included numbness in the hands, diabetes mellitus diagnosed in August 1999, and hypertension diagnosed ten years previously.  His medical history included hand surgery for treatment of a traumatic injury of the right hand.  The Veteran's problems were said to have begun the previous summer after sustaining a right knee injury.  He noticed that his hands began to feel as if they had gone asleep, and he had some numbness of the legs too.  Following the examination, the assessment was that the Veteran had a clear asymmetry between his right side and his left side.  It was recommended that the Veteran undergo electromyography (EMG) and nerve conduction studies.  Given the history of hypertension, he was to also undergo a magnetic resonance imaging (MRI) study to rule out the possibility of a small ischemic event.  

February 2000 private records show that the veteran was being followed for complaints of numbness in his hands and feet.  The Veteran was noted to be diabetic and hypertensive, and testing was arranged.  The assessment indicated that the Veteran was doing reasonably well from a neurologic standpoint.  The examiner believed that the Veteran had some very subtle sensory deficits, which were compatible with his diabetes.  An EMG and nerve conduction studies had been normal, but this did not exclude very mild early neuropathic changes.  

An August 2000 private treatment report indicates that the Veteran had experienced back pain since a July 2000 accident.  His past medical history included a nerve injury in the right forearm when he was in the military, as well as diabetes and hypertension.  The remainder of these records does not address any complaints of the right arm.  A physical therapy report, dated in December 2000, noted a medical history of right arm nerve damage.  Private treatment reports, dated in January and February 2001 indicate that the Veteran was followed for numbness in his hands.  He was noted to have been previously examined in November 1999 and February 2000, when an MRI had shown some evidence of small vessel deep frontal disease secondary to hypertension.  Nerve conduction studies had shown no evidence of any neuropathy.  The assessment was that the Veteran continued to have problems with numbness of the right arm and leg, which was more extensive than previously.  He was at high risk for small vessel disease in the brain due to diabetes and poorly controlled hypertension.  A clinic note from Duke University Medical Center, dated in August 2000, reports a past medical history of a nerve injury in the right forearm when the Veteran was in the military.  

Also submitted in support of the claim were two lay statements dated in April 2001.  One was from the Veteran's mother, who indicated that she was aware of the fact that the Veteran had surgery in the right hand while on active duty; she noted that, upon his return, he complained of not having any feeling in his right hand.  There also a statement from the Veteran's sister, indicating that the Veteran began having problems with his right hand immediately upon his return home from military service; she noted that the Veteran complained of numbness.  She reported that the Veteran's problems with his right hand have been ongoing.  

At a hearing in December 2001, the Veteran testified that he had injured his right hand on parallel bars during basic training; he stated that the right hand became swollen and blistered, which required surgical treatment.  The Veteran indicated that he was not told that this injury had affected his nerves; rather, he was told that he had an infection, which was treated with antibiotics.  The Veteran stated that he continued to complain of numbness in service between 1980 and 1982.  He said that his problem made it difficult to grip things and to throw a ball.  The Veteran noted that he had sought treatment for his complaints not long after discharge from the facilities of Lincoln Community Health Center.  The Veteran added that private doctors had told him that he had sustained probable or possible nerve damage in his right hand.  

The Veteran was afforded a VA neurological examination in March 2002.  His records were reviewed in conjunction with the claim.  Related medical problems were noted to include diabetes, high blood pressure, obesity, and nicotine abuse.  Following the examination, the neurologic conclusions were blister on the right hand 24 years ago, neurologically negative today, and history of episodic right dysesthesia and hemiparesis, neurologically negative today.  

The Veteran was also afforded a VA examination of the hands in March 2002.  The claims folder was reviewed in conjunction with the examination.  The history of the blister, infection, and surgical treatment in service was noted.  In addition, the veteran's other neurological complaints were noted.  He reported numb feelings and frequent episodes for his right hand, as well as similar feelings in the left hand.  At the conclusion of the examination, the examiner stated that he did not believe it was likely that the Veteran's current right hand disability resulted from the treatment of the infected blister in 1978.  

Of record is a decision from the Social Security Administration (SSA), dated in April 2002, which determined that the Veteran was disabled from work.  His disabilities included degenerative disc disease, right knee fracture, heart disease, diabetes, obesity, hypertension and sleep apnea.  The decision did not include any mention of the Veteran's right arm complaints or any history of treatment in service.  

In February 2003, B. Randolph, M.D., of Lincoln Community Health Center, reported that the Veteran had presented with numbness in the third, fourth and fifth digits (apparently of the right hand).  The Veteran attributed these symptoms to surgery performed in service.  Dr. Randolph summarized that EMG and MRI studies at Duke University Hospital in 2000 had shown no neurologic deficit, although the MRI had shown small vessel disease.  Neurologists attributed this to diabetes and hypertension.  The current diagnosis was unclear, and a repeat of the neurologic evaluation and nerve conduction study was probably needed with review of the service treatment records.  

In a July 2006 decision, the Board denied service connection for nerve damage of the right hand.  It was determined that there was no competent evidence of record that related the current complaints to the right hand injury in service.  

In a statement dated in August 2006, the Veteran requested that his claim for service connection for nerve damage to the right hand be reopened.  Submitted in support of his claim were VA progress notes that show that the Veteran was evaluated in January 2002 for complaints of right arm numbness.  The Veteran reported an injury in service in 1980 and that he has had numbness ever since; it was noted that EMG study of the upper extremities in November 1999 was normal.  

By a rating action in June 2007, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for nerve damage of the right hand.  

In a statement in support of claim (VA Form 21-4138), dated in August 2007, the Veteran sought to reopen the claim.  Submitted in support of the claim were VA progress notes dated from April 2008 to January 2009.  These records show ongoing clinical evaluation and treatment for pain and numbness in the right hand.  In November 2008, the Veteran was referred for nerve conduction studies and EMG testing; it was noted that he was referred by the rheumatology clinic for these studies due to a long history of right hand weakness, numbness and pain.  The Veteran reported intermittent right hand numbness and pain involving the anterior aspect of the right wrist, ulnar edge of the right hand and most of the right hand MP joints.  Following the studies, it was reported that there was evidence of moderate active right C5-C6 cervical radiculopathy; there was also evidence of a mild diffuse sensorimotor peripheral polyneuropathy, characterized predominantly by features of uniform demyelination.  

At his personal hearing in August 2010, the Veteran indicated that he suffered a neck injury while on active duty; he stated that they were on night maneuvers in Germany in 1982, when the driver of the truck lost control and they went into a ditch.  The Veteran indicated that he fell and hit his neck on the side of the bench.  The Veteran reported going to sick call after his injury, but he was only given Tylenol for the pain.  The Veteran also reported that he has surgery on the right hand in service.  The Veteran indicated that he continued to experience problems with his right hand.  The Veteran testified that he currently experiences problems with his grip, tingling, numbness and paralysis; he stated that those symptoms began right after the surgery in service and have continued to the present.  

Submitted at the hearing was a statement from T. D. Parker, RN, dated in August 2010, indicating that she had completed a review of the Veteran's claims folder.  She reported the history of the Veteran's problems with his right hand beginning in September 1978 when he was seen for complaints of a painful right hand for two days; he was diagnosed with an infected blister with a calloused area.  She noted that the Veteran was seen on October 11, 1978 for postop visit of his right hand; at that time, he complained of numbness in his third and fourth digits.  The Veteran was sent for physical therapy of the right hand.  Ms. Parker also noted that the Veteran was seen following service, as early as January 1983 for complaints of numbness in his right hand.  In May 1984, he was seen for continued complaints of right hand swelling and pain, and again in January 1985 with right hand pain.  In February 2003, Dr. Randolph noted that the Veteran had numbness in his third, fourth, and fifth digits as well as weakness and questionable muscle atrophy.  Ms. Parker further noted that the Veteran was evaluated in November 2008 and was found to have evidence of moderate active right C5-C6 cervical radiculopathy and evidence of mild diffuse sensorimotor peripheral polyneuropathy characterized predominantly by features of uniform demyelination.  Ms. Parker stated that it was her opinion that the Veteran's diagnosis of cervical radiculopathy in 2008 is as likely as not the cause of his right hand numbness and pain complaints all along, and also is as likely as not connected to his period of service in the military.  

Received in October 2010 were treatment reports from Kaiser Permanente dated from August 1991 to July 1994.  These records do not reflect any complaints or treatment for a right hand disorder.  

The Veteran's claim for service connection for right hand nerve damage was previously considered and denied.  In June 2007, the RO denied service connection for right hand nerve damage based on a finding that no new and material evidence had been received that related the Veteran's current right hand condition to military service.  

Because the Veteran did not appeal the June 2007 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provide that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence added to the record since the June 2007 denial includes VA outpatient treatment reports, as well as a private medical statement from a registered nurse, dated in August 2010, who stated that it was her opinion that the Veteran's current diagnosis of cervical radiculopathy in 2008 was as likely as not the cause of his right hand numbness and pain complaints all along, and also was as likely as not connected to his period of service.  This evidence was not previously of record, and is not cumulative or duplicative of evidence before the RO in June 2007.  Hence, the evidence is "new" within the meaning of 38 C.F.R. § 3.156.  Moreover, as this evidence suggests a connection between the Veteran's current right hand complaints and his in-service injury to the right hand, an element not shown in June 2007, it is relevant and probative of the issue at hand and tends to support a point that would cure one of the evidentiary defects that existed at the time of the prior denial.  

The Board finds that the Veteran's testimony that he has experienced pain and numbness in his right hand since his separation from service, the medical evidence showing that he has received treatment for symptoms associated with the right hand, and evidence suggesting that the current right hand complaints are related to service injuries are new and material.  In this regard the Board notes that the foregoing evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the additional evidence received is both new and material; and based upon the reasons for the prior denial, the claim of service connection for right hand nerve impairment may be reopened.  See 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for nerve impairment affecting the right hand is reopened; to this limited extent, the appeal of this issue is granted.  


REMAND

The Veterans Claims Assistance Act of 2000 requires that VA provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

Having determined that the Veteran's claim of entitlement to service connection for right hand nerve damage is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011).  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2011).  

The Board observes that the Veteran's STRs indicate that the Veteran received treatment for pain and swelling in his right hand associated with a blister in September 1978.  Subsequently, a treatment note dated October 11, 1978 indicates that the Veteran was 2 weeks postop on the right hand, and was complaining of numbness of the 3rd and 4th fingers.  Post-service treatment records, dated in the 1980s and the 1990s, including VA as well as private treatment records show that the Veteran received treatment for the right hand.  Specifically, in January 1983, the Veteran was seen at Lincoln Community Health Center with complaints of numbness in the right hand; he reported problems with the hand for which he had surgery while in the military.  

Although the Veteran's claim of entitlement to service connection for right hand nerve damage has been reopened, certain matters remain unclear.  That is, while the record indicates that the Veteran has received ongoing treatment for complaints of pain and numbness in the right hand, it is unclear exactly what that condition is.  

In a medical statement dated in August 2010, Nurse Parker stated that it was her opinion that the Veteran's current diagnosis of cervical radiculopathy in 2008 was as likely as not the cause of his right hand numbness and pain complaints all along, and also was as likely as not connected to his period of service in the U.S. Army.  While the opinion addresses a probable etiology, it does not provide a rationale for the opinion reached, especially when the in-service complaints related to surgery on the right hand, not a cervical spine problem.  A comprehensive opinion that addresses all the key evidence in this case is required to decide this appeal.  

The Veteran, through statements and testimony at his Board hearing, indicated that the symptoms of nerve damage, including pain and numbness, have been continual since his right hand surgery for the infected blister in service.  The Board notes that he is competent to describe in-service events as well as his symptomatology.  See Jandreau v. Nicholson, 492 F.3d at 1372.  Recent VA and private treatment records lend some support to the credibility of his contention regarding the continuity of this symptomatology.  Further, Nurse Parker's statement suggests a possible connection between the Veteran's current right hand complaints and his military service.  In order to obtain opinion evidence that explains the record and makes sense in the context of the record, a remand is required.

The Veteran has testified that his bilateral hearing loss developed as a result of being exposed to loud noises in the military.  The Veteran indicated that his duties included being with field artillery; he was on an M109 tank and howitzer.  The Veteran reported being involved in firing those weapons on a regular basis.  The Veteran maintains that he did not have any problems with his hearing prior to military service.  The Veteran related that, during basic training, he had bleeding in his left ear; he went on sick call and they did a hearing test and told him that he had suffered some hearing loss due to an artillery blast.  The Veteran indicated that he has sought treatment at the Durham VA Medical Center for hearing loss, and has recently made an appointment for hearing aids.  It was argued that the January 2008 VA audiological evaluation was flawed to the extent that it stated that there was no noise exposure in service.  

At the January 2008 VA audiological evaluation, the VA examiner sated that the test results were unreliable for diagnostic purposes because the Veteran was either unable or unwilling to cooperate with testing.  Thus, the VA examiner stated that any hearing loss was not caused by or the result of noise exposure encountered during military service.  The examiner explained that the STRs did not contain any hearing related concerns other than earwax, and hearing tests during service were normal in both ears.  

The Veteran was seen at a VA audiology clinic in January 2009, at which time he reported a history of longstanding hearing difficulty, the left greater than the right.  The Veteran also reported a history of noise exposure in the military, as a Cannoneer.  It was noted that test results revealed slight to mild sensorineural hearing loss in the right ear from 3000 to 8000 Hertz level, and slight to moderate sensorineural hearing loss from 1000 to 8000 Hertz levels on the left.  No pertinent diagnosis or opinion was noted.  

In a statement dated in August 2010, Nurse Parker noted that the Veteran was seen in October 1979 for complaints of left ear pain; she stated that the notes from that date indicated that he had hearing loss recorded with an audiograph on February 3, 1978 although the specific results are not available.  She also noted that on January 16, 2009, the Veteran was seen at the VAMC in Durham and complained of longstanding hearing difficulty with a history of noise exposure while serving in the military; testing on that date revealed slight to mild hearing loss in the right ear and slight to moderate hearing loss in the left ear.  Nurse Parker stated that it was her opinion that the Veteran's hearing loss was as likely as not connected to his period of service.  

In the August 2008 rating decision, the RO, in part, denied the Veteran's claim for service connection for hearing loss based on a finding that the service treatment records showed that his hearing was normal at the time of his discharge from active duty.  

The Board acknowledges that the Veteran's service treatment records do not show hearing loss during service.  However, the absence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this regard, not only is the Veteran competent to report on his being exposed to loud noise while on active duty, but the record clearly indicates that the Veteran was exposed to acoustic trauma as a result of his military occupational specialty as a Cannoneer, and, the service treatment records show that he was diagnosed with otitis externa in the left ear in October 1979.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

Accordingly, the RO should arrange for the Veteran to undergo a VA examination in order to obtain a competent medical opinion as to whether the Veteran's current hearing loss is consistent with acoustic trauma during military service.  38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his right hand complaints or hearing loss since his separation from service.  After securing the necessary releases, the AOJ should obtain these records.  If any records are not available, a notation to that effect should be placed in the claims file and the Veteran notified of the problem.  

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any right hand disability that may be present.  All indicated tests and studies should be conducted.  The claims folders must be sent to the examiner for review.  Following a review of the Veteran's claims file and completion of the examination, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any right hand disability, or nerve impairment affecting the right hand (such as cervical radiculopathy) is related to his period of service, including the symptoms associated with surgery for the infected blister in October 1978.  The examiner should consider all the evidence of record, to include all the service records and the post-service record.  The examiner must provide an explanation for any opinion expressed and should outline the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since military service.  

3.  The AOJ should also arrange for the Veteran to undergo a VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current hearing loss had its onset during the Veteran's military service, or is otherwise causally related to any incident thereof, to include noise exposure or other acoustic trauma.  Complete rationale should be given for all opinions reached.  Reasons for accepting or rejecting the Veteran's statements regarding onset should be set forth in detail.

4.  The AOJ must ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his attorney should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his attorney should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


